Citation Nr: 0010935	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical spine 
disability, to include trapezius spasm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to 
September 1995.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The case stems from a March 1996 rating decision wherein the 
RO denied service connection for trapezius strain causing 
neck pain as not well grounded.  

The Board remanded the appeal in February 1999.  The RO was 
instructed to obtain the treatment records from the VA 
Medical Center identified by the appellant.  If the treatment 
records did not exist as to treatment for a trapezius strain, 
the RO was to issue a letter to the appellant informing him 
that the Board had raised the issue of adequacy of his 
substantive appeal.  The RO obtained outpatient treatment 
records from the VA Medical Center, Alexandria, Louisiana 
from November 1995 through April 1999.  However, the RO did 
not note a November 1996 medical record that indicated 
decreased active range of motion in the appellant's neck 
associated with trapezius muscle tension and a diagnosis of 
musculoskeletal pain.  In a July 1999 letter, the appellant 
and his representative were given notice by the RO that the 
VA Medical Center records had been obtained, that they did 
not show treatment for the claimed condition and that the 
Board was going to consider whether the substantive appeal on 
the issue of entitlement to service connection for a cervical 
spine disability to include trapezius strain was adequate.  A 
Supplemental Statement of the Case was not issued with regard 
to the VA Medical Center evidence indicating an assessment of 
trapezius muscle tension.

Accordingly, this case is REMANDED for the following action:

1.  The RO will review the November 1996 
medical record and issue a Supplemental 
Statement of the Case.

2.  The appellant and his representative 
are reminded of the obligation to perfect 
the appeal by submitting an adequate VA 
Form-9 within 60 days after the 
Supplemental Statement of the Case is 
issued.  The Board reserves the right to 
dismiss the case if an inadequate or 
untimely VA Form-9 is submitted after the 
Supplemental Statement of the Case 
issued.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


